Citation Nr: 0513850	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  04-04 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a chloracne, 
to include as due to exposure to Agent Orange.


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and daughter


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967.

By decision dated in November 1999, the Board of Veterans' 
Appeals (Board) denied the veteran's claim for a skin 
disability, to include as due to Agent Orange exposure.  
Recently, the veteran has submitted additional evidence 
seeking to reopen his claim for service connection for 
chloracne.  By rating action dated in September 2003, the 
Regional Office (RO) denied service connection for chloracne.  
The veteran appealed this determination to the Board.  

The Board notes that the RO adjudicated the claim without 
regard to finality of the Board's previous decision.  In 
addition, the letter to the veteran concerning the Veterans 
Claims Assistance Act (VCAA), did not inform him of the 
information necessary to substantiate a claim based on the 
need for the submission of new and material evidence.  
However, in light of the determination in this case, no 
prejudice to the veteran will result.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005); 
Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  By decision dated in November 1999, the Board denied 
service connection for a skin disability, to include as due 
to Agent Orange exposure.

2.  The evidence added to the record since the November 1999 
Board decision provides a reasonable possibility of 
substantiating the claim for service connection for 
chloracne.


CONCLUSIONS OF LAW

1.  The November 1999 Board decision that denied service 
connection for a skin disability, to include as due to 
exposure to Agent Orange, is final. 38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2004).

2.  The additional evidence received subsequent to the 
November 1999 Board decision is new and material, and the 
claim for service connection for chloracne is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the VCAA.  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his/her representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he/she is to provide 
and which information and evidence, if any, VA will attempt 
to obtain on his/her behalf.  VA will also request that the 
appellant provide any evidence in his/her possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in May 2003 apprised 
the appellant of the information and evidence necessary to 
substantiate his claim, which information and evidence, if 
any, that he is to provide, and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
He was also requested to provide any evidence in his 
possession that pertains to the claim.  As such, the Board 
finds that the correspondence satisfied VA's duty to notify 
the appellant as required by Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  Since VCAA notice was provided to the 
appellant prior to the initial RO adjudication denying the 
claim, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records and post service VA and 
private medical records.  The veteran has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the veteran's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Finality

The law is clear that "the Board does not have jurisdiction 
to consider a claim which it previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Once entitlement to service connection for a disability has 
been denied by a decision of the Board, that determination is 
final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  In order 
to later establish service connection for the disorder in 
question, it is required that new and material evidence be 
presented which provides a basis warranting reopening the 
case.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the last final denial of 
the claim for service connection for a skin disability is the 
Board's November 1999 decision.  Therefore, the Board must 
review, in light of the applicable law, regulations, and the 
Court cases regarding finality, the additional evidence 
submitted since that determination.  In order to do so, the 
Board will separately describe the evidence that was of 
record at that time, and the evidence presented subsequently.  
The prior evidence of record is important in determining 
newness and materiality for the purposes of deciding whether 
to reopen a claim.  Id.





The "old" evidence"

The service medical records are negative for complaints or 
findings pertaining to a skin disability, to include 
chloracne.  On a report of medical history in September 1967, 
the veteran denied having had any skin disease.  The skin was 
evaluated as normal on the separation examination in 
September 1967.

The veteran was admitted to a VA hospital in March 1987 for 
unrelated complaints.  The pertinent diagnosis was history of 
Agent Orange exposure.

On a VA social and industrial survey in June 1987, it was 
noted that the veteran reported he spent a great deal of time 
in Vietnam in areas where Agent Orange had been applied.  He 
indicated that he had a skin rash on both arms.  

An examination of the skin on a VA general medical 
examination in 1987 revealed no active lesions.  The 
pertinent diagnosis was residuals of Agent Orange, not found.

VA outpatient treatment records dated in 1990 and 1991 have 
been associated with the claims folder.  It was noted in May 
1990 that both of the veteran's hands were excoriated.  It 
was stated that his symptoms had been present since the 
previous December.  The assessment was dyshidrosis.  In 
January 1991, the veteran related that he had had a rash on 
his hands for two years.  The assessment was possible contact 
dermatitis.  In March of that year, he reported that his rash 
had been present for seven to eight years.  He stated that he 
had been exposed to Agent Orange in Vietnam.  Later that 
month, the veteran complained of dry, red, peeling skin for 
ten years.  The assessment was eczematous dermatitis.

The veteran was hospitalized in a VA facility in February 
1994 for unrelated complaints.  A dermatology consultation 
was conducted during the hospitalization.  The pertinent 
diagnosis was dermatitis pyodermia of the scalp and hands, of 
unknown etiology, rule out factitial (resolving).

Additional VA and private medical records reflect diagnoses 
including porphyria cutanea tarda and pyoderma.  When seen 
for a psychological evaluation for the Social Security 
Administration, the veteran reported that he had a skin 
condition that caused peeling and cracking of the skin.  It 
was noted that he attributed this condition to Agent Orange.  

The November 1999 Board decision

By decision dated in November 1999, the Board denied the 
veteran's claim for service connection for a skin disability, 
to include as due to herbicide exposure.  It was noted that 
the first indication of a skin condition was in May 1990, and 
there was no competent medical evidence to link any current 
skin disability to service.  

The additional evidence 

VA outpatient treatment records disclose that the veteran was 
seen in April 2003 and reported that he had had skin lesions 
since 1974 on his hands and feet.  He related that his 
symptoms had developed since his exposure to Agent Orange.  
An examination revealed skin lesions that were suggestive of 
chloracne.  The pertinent assessment was mild chloracne 
variant.  

In a letter sent to the veteran by a VA medical center in 
April 2003, it was stated that he had reported that he had 
symptoms relating to Agent Orange.  After the medical 
evaluation, it was concluded that the veteran had chloracne 
that was related to Agent Orange.  The Board notes that this 
letter was signed by the examiner who treated the veteran in 
April 2003.

The veteran was afforded a VA examination of the skin in July 
2003.  He related that he had had an intermittent rash.  He 
variously stated that the lesions started in 1974, 1978, 1979 
and 1981.  The examiner noted that the indications were that 
the lesions started several years after his discharge from 
service.  He also stated that he reviewed the claims folder 
and concluded that the veteran had a recurrent rash, cyclic 
in nature.  The examiner added that the veteran described two 
different types of rashes, one of which appeared on the palms 
of his hand and the bottoms of his feet.  He talked about how 
his skin basically became raw.  It was noted that the veteran 
did not have the rash at the time of the examination.  The 
examiner further stated that chloracne and acne did not 
appear on the palms of the veteran's hands or bottoms of his 
feet.  He claimed that the white areas on the forearms and 
dorsal hand and the upper back possibly could be the result 
of chloracne, but the veteran did not give the typical 
history that was the pattern of chloracne.  He opined that 
based on the one pustule lesion on the left forearm, it was 
not enough for him to make the diagnosis.  He concluded that 
it was not at least as likely as not that the rash on the 
arms, dorsal part of the hands and upper back was chloracne.  
He maintained that the rash on the palms of the hands and 
soles of the feet was probably eczematous dermatitis of the 
hands and feet, and that this was a type of rash that was 
separate and different from chloracne.  

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

Service connection may also be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

The Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001) expanded the 
presumption of exposure to herbicides to include all Vietnam 
era veterans, not just those who have a disease on a 
presumptive list in 38 U.S.C. § 1116(a)(2) and 38 C.F.R. 
§ 3.309(e).  This expansion of the presumption of exposure to 
herbicides is effective from December 27, 2001.

The following diseases are deemed associated with herbicide 
exposure, under current VA law:  chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma). The term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309(e), including Note 2 (2003).  66 Fed. Reg. 23, 166- 
23,169 (May 8, 2001).  The foregoing diseases shall be 
service connected if a veteran was exposed to an herbicide 
agent during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R. § 3.307(d) are also satisfied.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442-41,449, and 61 Fed. 
Reg. 57,586-57,589 (1996).

The Board denied the veteran's claim for service connection 
for a skin disability on the basis that one was not present 
in service or for many years thereafter, and was not related 
to service.  It is also noted that at the time of the Board's 
determination in November 1999, there was no clinical 
evidence of chloracne.  The additional evidence includes a 
finding of chloracne variant.  The Board also notes that in a 
letter dated in April 2003, a VA examiner indicated that the 
veteran's chloracne was related to Agent Orange.  Thus, the 
evidence furnishes a reasonable possibility of substantiating 
the veteran's claim for service connection for a skin 
disability, and the claim is reopened. 

Although the veteran reported that his skin rash began as 
early as 1974, the fact remains that the initial clinical 
evidence of a skin condition is in May 1990, more than two 
decades following the veteran's discharge from service.  The 
Board concedes that chloracne variant was assessed when the 
veteran was seen by the VA in April 2003.  He was afforded a 
comprehensive examination by the VA in July 2003.  The 
examiner reviewed the claims folder and thoroughly examined 
the veteran.  Based on that examination, he concluded that 
the veteran did not have chloracne.  In the absence of 
clinical documentation of the presence of chloracne, there is 
no current disability and, therefore, no basis on which 
service connection may be predicated.  The Board finds, 
accordingly, that the preponderance of the evidence is 
against the claim for service connection for chloracne.


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for chloracne, to include as due 
to Agent Orange exposure, and, to this extent, the appeal is 
granted.

Service connection for chloracne is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


